Citation Nr: 0906030	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-01 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from 
November 1998 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1. The Veteran's service connected disabilities are: left 
total hip replacement due to avascular necrosis, rated 30 
percent; left shoulder impingement syndrome, rated 10 
percent; right shoulder impingement syndrome, rated 10 
percent; right wrist, carpal tunnel syndrome, rated 10 
percent; and left wrist, carpal tunnel syndrome, rated 10 
percent; the combined disability rating is 60 percent.

2. The veteran, without demonstrating good cause, did not 
report for a VA examination scheduled in November 2008 in 
conjunction with his claim on appeal; and medical examination 
is necessary to determine entitlement to the benefit the 
Veteran seeks. 


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.655(2008); 38 C.F.R. § 4.16 
(2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2003 and in July 2006.  The notice 
included evidence needed to substantiate the claim for 
compensation based on individual unemployability, namely, 
that he was unable to secure or follow a substantial gainful 
occupation as a result of service connected disabilities 
provided that if there was one disability, the disability 
shall be ratable at 60 percent or more, and if there were two 
or more disabilities, at least one disability was rated 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf. The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19Vet. App. 473, 484-86 (notice of the 
elements of a claim); and of Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
November 2008.  Mayfield v. Nicholson, 499 F. 3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.)

Furthermore, at this stage of the appeal, when the Veteran 
already has notice of the rating criteria for his service-
connected disabilities as provided in the statement of the 
case and as the content error did not affect the essential 
fairness of the adjudication of the claim, the presumption of 
prejudicial error as to the content error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
State records.  Without good cause shown, the Veteran failed 
to appear for a VA examination in November 2008. 

In light of the above, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service-connected disabilities are left total 
hip replacement due to avascular necrosis, rated 30 percent; 
left shoulder impingement syndrome, rated 10 percent; right 
shoulder impingement syndrome, rated 10 percent; right wrist, 
carpal tunnel syndrome, rated 10 percent; and left carpal 
tunnel syndrome, rated 10 percent.  The combined disability 
rating is 60 percent.



A total disability rating for compensation may be assigned, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities, 
provided that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As stated above, the service connected disabilities have a 
combined rating of 60 percent, which does meet the 
requirements set forth in 38 C.F.R. § 4.16(a) as the 
disabilities have a common etiology or the result a single 
accident.  

The remaining question is whether the Veteran is unemployable 
by reason of his service connected disabilities.

In December 2003, for purposes of determining whether to 
increase the rating of each individual disability, the 
Veteran underwent a VA orthopedic examination and a VA 
general examination.  The orthopedic examiner noted the 
Veteran was unemployed.  On physical examination, the Veteran 
had an antalgic gait and decreased range of motion of the 
left hip.  There was bilateral shoulder impingement although 
there was full range of motion.  There was also adequate 
range of motion of the hands.

On general medical examination, the examiner reported that 
the Veteran walked with a limp and there was a leg length 
discrepancy of about 1/2 inch.  The general VA examiner noted 
the Veteran's mobility was not limited.  

The other medical records, including VA, pertain to 
nonservice-connected medical conditions. 

In December 2004, the Veteran informed VA that he had 
returned to using crutches and a wheelchair.  The RO then 
scheduled the Veteran for examinations in June 2006, in 
August 2006, and in November 2008.  The Veteran was unable to 
report for the examinations in 2006.  The veteran has 
provided no good cause excuse for failing to report for the 
VA examination in November 2008. 

As entitlement to the total disability rating can not be 
established without a current VA examination, under 38 C.F.R. 
§ 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.

As the veteran failed to report for his VA examination in 
November 2008 and good cause is not shown, the Board must 
deny the claim pursuant to 38 C.F.R. § 3.655. 


ORDER

A total disability rating for compensation based on 
individual unemployability is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


